Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 1 of 17 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

  ORTHOTIC & PROSTHETIC CENTERS,
  INC., a Florida corporation,

          Plaintiff,

  v.                                                   Case No. ____________________

  LEVEL FOUR ORTHOTICS AND
  PROSTHETICS, INC.,
  a North Carolina corporation,

        Defendant.
  ___________________________________/

                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

          Plaintiff, Orthotic & Prosthetic Centers, Inc. (“OPC”), sues Defendant, Level Four

  Orthotics and Prosthetics, Inc. (“Defendant” or “Level 4”), and states as follows:

                                   NATURE OF THE CASE

          1.      This is an action for injunctive and monetary relief, arising under the Lanham

  Act, 15 U.S.C. § 1125(a), as well as Florida’s trademark and unfair competition common

  laws.

                                            PARTIES

          2.      OPC is a corporation organized and existing under the laws of Florida, and

  maintains its principal place of business at 3611 5th Avenue North, St. Petersburg, FL 33713.

          3.      Simply put, OPC provides the best in orthotic and prosthetic care throughout

  Florida and North and South Carolina, among others.




                                                1
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 2 of 17 PageID 2




          4.      Level 4 is a corporation organized and existing under the laws of North

  Carolina, and maintains its principal place of business at 2534 Empire Drive, Winston-

  Salem, North Carolina 27103. Level 4 operates multiple clinics throughout the state of

  Florida.

          5.      Level 4 offers prosthetics, orthotics and cranial remolding of unknown

  quality.

                                  JURISDICTION AND VENUE

          6.      This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331, 1332

  and 1338, 15 U.S.C. § 1121 and principles of pendent jurisdiction.

          7.      This Court has personal jurisdiction over the Level 4 as it regularly conducts

  business, committed tortious acts, and caused injury in the state of Florida. Level 4 has

  sufficient minimum contact with this State and, in particular, this Judicial District, and

  maintenance of the suit in this Judicial District does not offend traditional notions of fair play

  and substantial justice. Specifically, Level 4 maintains clinics in the state of Florida, and has

  recently adopted a new companywide name and logo that infringes OPC’s trademark rights.

          8.      The amount in controversy exceeds the minimal jurisdictional requirements.

          9.      This Court has pendant jurisdiction over the state and common law claims

  asserted herein, as these claims are necessarily determinable together with the federal claims.

          10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391, as the material

  actions giving rise to the claims at issue took place in this district.




                                                   2
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 3 of 17 PageID 3




          11.     Venue is proper pursuant to 28 U.S.C. § 1391(c) because, upon information

  and belief, Level 4 engages in business, maintains clinics, and commits acts of trademark

  infringement and unfair competition in this district.

          12.     The exercise of personal jurisdiction over Level 4 is proper pursuant to, inter

  alia, Florida’s long-arm statute, section 48.193 (1) and (2), Florida Statutes (2000). Level 4

  is subject to this Court’s jurisdiction owing at least to the following activities in Florida:

  offering and supplying prosthetic, orthotic and cranial remolding devices and services

  through multiple brick and mortar clinic locations in Florida; registering with the Secretary

  of State to conduct business in the State of Florida; and, engaging in trademark infringement

  and unfair competition in this judicial district.

                                   FACTUAL BACKGROUND

  A.      THE OPC NAME ENJOYS WIDESPREAD RECOGNITION AND
          GOODWILL FROM DECADES OF PROVIDING EXCEPTIONAL PATIENT
          CARE

          13.     Founded in 1981, Orthotic and Prosthetic Centers spent decades earning its

  reputation as Florida’s premier orthotic and prosthetic provider.

          14.     Over much of its corporate existence, Orthotic and Prosthetic Centers has

  consistently used the word mark “OPC” as its trademark (the “OPC Word Mark”).

          15.     Given its extensive and long-standing use of the OPC Word Mark, patients,

  prospective patients, referring medical professionals and others in the industry have come to

  associate the OPC Word Mark exclusively with Orthotic and Prosthetic Centers. That is, as a

  result of OPC’s extensive and long-term use, the OPC Word Mark has acquired

  distinctiveness.




                                                      3
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 4 of 17 PageID 4




          16.    OPC earned its reputation through a singular focus on patient-centered care.

  Indeed, OPC has consistently provided outstanding prosthetic and orthotic care to the

  communities it serves by listening to, learning from and caring about its patients. At OPC the

  patient truly comes first.

          17.    As shown below, OPC’s services extend to many types of patients having

  individualized needs, from cranial remolding helmets to pediatric prosthetics to sport specific

  legs.




          18.    Given its years of successful service and reputation for excellence, OPC has

  expanded throughout Florida, and into North and South Carolina.

          19.    In all, while prominently using its name and acronym, OPC has cared for tens

  of thousands of patients. OPC has sold tens of thousands of prosthetics, orthotics and other

  products under the OPC Word Mark.

  B.      OPC’S DISTINCTIVE RUNNER LOGO

          20.    As noted above, Orthotic and Prosthetic Centers has become widely known by

  the OPC Word Mark after long-standing, continuous and widespread use.




                                                4
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 5 of 17 PageID 5




            21.   At least as early as 2012, OPC adopted and began using in interstate

  commerce the following stylized word/logo mark (the “OPC Logo Mark” and together with

  the OPC Word Mark, the “OPC Marks”):




            22.   Since that time, OPC promoted its OPC Marks through expansive marketing

  efforts. OPC prominently displays the OPC Marks on its signage, website, social media,

  products, staff uniforms, clothing, brochures, boards and signage at trade show displays,

  conferences, charity events, print advertisements, and company vehicles.

            23.   On May 11, 2018, OPC applied to register the OPC Logo Mark (U.S. App.

  No. 87/917,850) based on Section 1(a) of the Lanham Act in connection with “fabrication of

  orthotic and prosthetic devices” in International Class 10 and “fitting of orthotic and

  prosthetic devices” in International Class 44.

            24.   The following photograph depicts multiple examples of the OPC Logo Mark

  in use.




                                                   5
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 6 of 17 PageID 6




         25.    OPC’s investment and efforts over many years to associate the OPC Logo

  Mark with its business, goods, and services has made its OPC Logo Mark an asset of

  incalculable and substantial goodwill as the public symbol of OPC’s business, goods, and

  services.

         26.    Therefore, not only are the OPC Word Mark and OPC Logo Mark distinctive,

  they have acquired secondary meaning.

         27.    As a result of its longstanding and exclusive use of the OPC Marks, OPC is

  entitled to, has acquired and owns the trademark rights to the OPC Marks.




                                               6
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 7 of 17 PageID 7




         28.     Unfortunately, OPC’s success has attracted infringers that are anxious to

  capitalize on the goodwill of OPC-branded devices and services.

         29.     Accordingly, maintaining control over its OPC Marks is imperative to

  safeguarding OPC, its patients, prospective patients and others in the industry from source

  confusion.

  C.     LEVEL 4’S INFRINGEMENT AND UNFAIR COMPETITION

         30.     Upon information and belief, Level 4 has operated for fifteen or more years as

  Level 4 and/or other names.

         31.     Like OPC, Level 4 has a place of business in North Carolina and offers

  orthotic and prosthetic products and services.

         32.     On May 1, 2018, Level 4 filed United States Trademark Application

  No. 87/901,871 (“the ’871 Application”) for the word mark RESTORE OPC (“Infringing

  Word Mark”).

         33.     On June 27, 2018, Level 4 filed United States Trademark Application

  No. 88/017,042 (“the ’042 Application”) for a stylized mark.

         34.     Both the ’871 Application and the ’042 Application (collectively, the

  “Restore OPC Applications”) were filed on the basis of Level 4’s tentative “intent to use” the

  marks, not actual use.

         35.     On October 18, 2018, Level 4 commenced using the Infringing Word Mark

  and its stylized mark reproduced below:




                                                   7
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 8 of 17 PageID 8




  (“Infringing Logo Mark,” and together with the Infringing Word Mark, the “Infringing

  Marks”).

         36.    On    October    18,   2018,   Level   4   launched   a   website   hosted    at

  www.restoreopc.com (“Level 4’s Website”). Upon information and belief, at that time,

  Level 4’s changed its name and logo to Restore OPC.

         37.    Thus, upon information and belief, Level 4 has abandoned its name in favor of

  the Infringing Marks.

         38.    Level 4 is using the Infringing Marks to sell goods and services that are the

  same or similar to those offered by OPC.

         39.    In particular, Level 4 is using the Infringing Marks in connection with orthotic

  and prosthetic devices and services that are the same as those offered by OPC.

         40.    The Infringing Marks are confusingly similar in appearance, blue color,

  meaning and commercial impression to OPC’s Logo Mark.




                                                8
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 9 of 17 PageID 9




         41.     As depicted above, the Infringing Marks are calculated to confuse. That is,

  they meticulously copied the precise color scheme and font arrangement for the words

  having the first letters O, P, and C in blue color with the remainder of the letters in gray.

         42.     Relative to the OPC Marks, the stylized person in the Infringing Marks

  incorporates elements in an identical blue color, having a leftward running stance with an

  identical arm and leg posture. Likewise, the Infringing Marks also copied the arrangement of

  the stylized person located to the left of the words in the mark and proportioned similarly

  relative to the words in the logo.

         43.     Level 4 is using the Infringing Marks in connection with the same or

  overlapping classes of patients, prospective patients, medical industry professionals and

  others in the industry.

         44.     Level 4 is using the Infringing Marks within the same channels of trade as

  OPC, including at least in connection with clinics.



                                                  9
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 10 of 17 PageID 10




            45.   Upon information and belief, Level 4 was aware of OPC’s use and rights in

   the OPC Word Mark and the OPC Logo Mark.

            46.   The registration and use of the Infringing Marks are likely to cause confusion

   as to the source or origin of the goods and services, and is likely to mislead consumers.

            47.   The Restore OPC Applications were published for opposition in the Official

   Gazette on October 23, 2018.

            48.   On the same day, OPC filed its opposition against the Restore OPC

   Applications with the United States Patent and Trademark Office (“USPTO”), and the

   USPTO Trademark Trial and Appeal Board issued a Notice of Opposition for opposition

   proceeding No. 91244312.

            49.   Upon information and belief, the Infringing Marks are causing actual

   consumer confusion.

            50.   Level 4 is not now, nor has it ever been, authorized or licensed to use the OPC

   Marks.

            51.   Level 4’s Website unlawfully exploits the goodwill associated with the OPC

   Marks.

            52.   At the time Level 4 filed the Restore OPC Applications and registered its

   domain name for Level 4’s Website, it was aware of the OPC Marks and OPC’s website, and

   was acting with bad faith intent to profit from the OPC Marks.

            53.   Level 4 uses the domain name of Level 4’s Website to divert consumers from

   OPC’s website and sell competing products from Level 4’s Website.




                                                 10
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 11 of 17 PageID 11




            54.    The sale of competing products from Level 4’s Website is for Level 4’s

   commercial gain.

            55.    The net effect of Level 4’s use of the Infringing Marks and the domain name

   for Level 4’s Website is consumer confusion about the origin, source, or affiliation of

   Level 4’s products and services.

            56.    The damage suffered by OPC is multiplied because the Level 4’s products and

   service are of unknown quality.

            57.    By using the Infringing Marks to promote Level 4’s products and services of

   unknown quality, Level 4 is irreparably damaging the goodwill associated with the OPC

   Marks.

            58.    OPC has no adequate remedy at law without the requested injunctive relief.

            59.    OPC’s injury outweighs the injury that would be sustained by Level 4 as a

   result of injunctive relief.

            60.    The injunctive relief would not adversely affect public policy or the public

   interest. To the contrary, a lack of injunctive relief will result in consumer confusion and

   damage to the goodwill associated with the OPC Marks.

            61.    Level 4 is aware of OPC’s exclusive rights to the OPC Marks, and Level 4’s

   infringement is wanton, willful, and in bad faith.


                                      COUNT I
                   (UNFAIR COMPETITION UNDER THE LANHAM ACT)
                                (15 U.S.C. § 1125(A))

            62.    OPC repeats and realleges the allegations of paragraphs 1-61 as if fully set

   forth herein.



                                                 11
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 12 of 17 PageID 12




           63.    Level 4 has been and is continuing to use a false or misleading description of

   fact, or false or misleading representation of fact which is likely to cause confusion, or to

   cause mistake, or to deceive as to the affiliation, connection, or association of Level 4 with

   OPC, or as to the sponsorship, or approval of Level 4’s services or commercial activities by

   OPC and, in commercial advertising or promotion, has misrepresented and is misrepresenting

   the affiliation, connection, or association of Level 4 with OPC, or as to the sponsorship, or

   approval of Level 4’s services or commercial activities by OPC. This includes, without

   limitation, Level 4’s use of the Infringing Word Mark alone, as well as the Infringing Logo

   Mark.

           64.    Level 4’s conduct alleged herein constitutes misappropriation of OPC’s

   valuable property rights, and trades on the goodwill symbolized by the distinctive OPC Word

   Mark, as well as the OPC Logo Mark. Such use is likely to confuse and deceive members of

   the purchasing public.

           65.    Level 4’s conduct alleged herein is harming OPC.

           66.    By virtue of such conduct, Level 4 has engaged in unfair competition in

   violation of 15 U.S.C. §1125(a).

           67.    OPC has no adequate remedy of law.

           68.    Accordingly, OPC is entitled to compensatory damages, injunctive relief and

   other equitable relief against Level 4.




                                                12
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 13 of 17 PageID 13




                                      COUNT II
                    (FLORIDA COMMON LAW TRADEMARK INFRINGEMENT)

              69.     OPC repeats and realleges the allegations of paragraphs 1-61 as if fully set

   forth herein.

              70.     Level 4’s acts alleged herein comprise trademark infringement against OPC

   under the laws of the State of Florida.

              71.     Level 4’s use of the Infringing Marks for their directly competitive services is

   likely to cause confusion with the OPC Word Mark and the OPC Logo Mark. This includes,

   without limitation, Level 4’s use of the Infringing Word Mark alone, as well as the Infringing

   Logo Mark.

              72.     By reason of the foregoing activities, Level 4 has violated and infringed

   OPC’s rights in the OPC Marks, and has otherwise competed unfairly with OPC, in violation

   of the common law of the State of Florida.

              73.     Upon information and belief, all of Level 4’s acts were and are intentional and

   willful.

              74.     Level 4’s acts have damaged OPC and, unless enjoined, will continue to

   damage and cause irreparable injury to OPC’ reputation and goodwill.

              75.     OPC has no adequate remedy of law.

              76.     Accordingly, OPC is entitled to compensatory damages, injunctive relief and

   other equitable relief against Level 4.




                                                     13
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 14 of 17 PageID 14




                                  COUNT III
                   (FLORIDA COMMON LAW UNFAIR COMPETITION)

          77.      OPC repeats and realleges the allegations of paragraphs 1-61 as if fully set

   forth herein.

          78.      Level 4’s acts alleged herein constitute unfair competition in violation of the

   Florida common law. This includes, without limitation, Level 4’s use of the Infringing Word

   Mark alone, as well as the Infringing Logo Mark.

          79.      Level 4’s use of the goodwill symbolized by the distinctive OPC Marks, in a

   manner which is likely to confuse and deceive members of the purchasing public, constitutes

   unfair competition.

          80.      Level 4’s sale of products and services in connection with its Infringing Marks

   constitutes unfair competition.

          81.      Level 4’s advertisements that include the Infringing Marks constitute unfair

   competition.

          82.      By reason of the foregoing activities, Level 4 have competed unfairly with

   OPC in violation of the common law of the State of Florida.

          83.      Upon information and belief, Level 4’s acts have damaged OPC and, unless

   enjoined, will continue to damage and cause irreparable injury to OPC’ reputation and

   goodwill.

          84.      OPC has no adequate remedy at law.

          85.      Accordingly, OPC is entitled to compensatory damages, injunctive relief and

   other equitable and monetary relief against Level 4.




                                                 14
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 15 of 17 PageID 15




                                      PRAYER FOR RELIEF

          WHEREFORE, OPC demands judgment as follows:

          1.      Injunctive relief, mandating and/or enjoining Defendant, its officers, directors,

   members, shareholders, agents, servants, employees, subsidiaries, affiliates, successors,

   assigns, attorneys, representatives, any entities owned or controlled by any of them, and all

   those in active concert or participation with any of them, and each of them who receives

   notice directly or otherwise, from, inter alia:

          (a)     representing to anyone, or committing any acts calculated to cause members

                  of the public to believe, that Defendant’s goods or services have any authority,

                  sponsorship, affiliation, or any connection with OPC or OPC’s goods and

                  services;

          (b)     using in any manner the Infringing Marks, the OPC Word Mark, the OPC

                  Logo Mark, or any other words similar thereto that may cause, or may be

                  likely to cause, confusion, mistake, or deception by the public, alone or in

                  combination with any other word or words;

          (c)     unfairly competing with OPC;

          (d)     continuing to unjustly enrich themselves at OPC’s expense;

          (e)     filing and attempting to register any trademark application for the Infringing

                  Marks, or any other mark(s) confusingly similar to the OPC Marks, in the

                  U.S. Patent & Trademark Office;

          (f)     continuing Defendant’s unlawful acts as complained of herein, independent of

                  the violations described in subsections (a) - (d), supra; and,




                                                     15
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 16 of 17 PageID 16




        (g)   aiding, assisting or abetting any act prohibited by subparagraphs (a) - (f)

              above, or engaging in any such act in the future.

        2.    An Order, whereby Defendant is ordered to, inter alia:

        (a)   remove and/or destroy any printed advertising materials or signage using as

              trademarks or any other name containing the Infringing Marks, the OPC

              Marks, or any derivative thereof;

        (b)   pay to OPC such damages, together with pre-judgment interest and post-

              judgment interest, as OPC has sustained as a consequence of Defendant’s

              wrongful acts;

        (c)   account for and return pay OPC all monies, gains, profits, and advantages

              obtained by Defendant due to Defendant’s wrongful acts, together with pre-

              judgment interest and post-judgment interest;

        (d)   pay exemplary and punitive damages to OPC that the Court finds appropriate

              to deter any future tortious or unlawful conduct, in an amount at least ten

              times the amount of OPC’s actual damages plus Defendant’s wrongfully-

              obtained profits;

        (e)   pay to OPC, OPC’s costs of this action, including, without limitation, OPC’s

              attorney’s fees; and,

        (f)   pay to OPC the costs associated with corrective advertising sufficient to

              remedy consumer confusion cause as a result of Defendant’s wrongful acts.

        3.    A Judgment and/or Declaratory Judgment declaring that, inter alia:

        (a)   Defendant’s courses of conduct set forth hereinabove are unlawful;




                                             16
Case 8:18-cv-02609-SDM-SPF Document 1 Filed 10/23/18 Page 17 of 17 PageID 17




           (b)    OPC is the rightful and prior user of the OPC Marks;

           (c)    the OPC Word Mark and the OPC Logo Mark are valid; and

           (d)    Defendant infringes OPC’s trademark rights including, without limitation, the

                  OPC Word Mark and the OPC Logo Mark and all other related marks.

           4.     An award to OPC for such other and further relief as this Court may deem

   just.

                                           JURY DEMAND

           OPC hereby demands a trial by jury on all issues properly triable to a jury.

   Dated: October 23, 2018                       Respectfully submitted,
                                                 By: /s/ Alejandro J. Fernandez
                                                   Alejandro J. Fernandez, Trial Counsel
                                                   Board Certified in Intellectual Property Law
                                                   Fla. Bar No. 32221
                                                   E-mail: afernandez@brinksgilson.com
                                                   Stephen J. Leahu, Trial Counsel
                                                   Board Certified in Intellectual Property Law
                                                   FL. Bar No.: 54037
                                                   E-mail: sleahu@brinksgilson.com
                                                   BRINKS GILSON & LIONE
                                                   SunTrust Financial Centre
                                                   401 E. Jackson Street, Suite 3500
                                                   Tampa, FL 33602
                                                   Telephone No. (813) 275-5020
                                                   Telefacsimile No. (813) 275-5021

                                                    Counsel for Plaintiff




                                                 17
